DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 24-25, 49-50, and 55 in the reply filed on August 11, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse although applicant stated “Applicant provisionally elects, with traverse, Group I.” (MPEP § 818.01(a)).

Status of Claims
Claims 23-26, 28-30, 33-35, 38-43, 45-46, 49-50, 55, and 57 are pending in the instant application. Claims 26, 28-30, 33-35, 38-43, 45-46, and 57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Accordingly, claims 23-25, 49-50, and 55 are under examination on the merits in the instant case.

Information Disclosure Statement
The listing of references in the specification, see pages 66-72, is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See pages 47 and 66-71. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Drawings
The drawings are objected to because Figures 6A-6D contain two supposedly different bars that are indistinguishable from each other. Note that “CMV” and “Nefh 9x109” have the same, indistinguishable shade/color. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 49 recites the limitation "said one or more heterologous polynucleotide sequences" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-25, 49-50, and 55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elder et al. (Molecular Brain Research, 1992, 15:85-98, applicant’s citation).
Elder discloses an isolated nucleic acid molecule of “the human NF(H) gene promoter region A” in Figure 1A, which comprises nucleotide positions 1-185 of SEQ ID NO:1 claimed in the instant case. See nucleotide positions -150 to +33 of Elder’s Figure 1A. 
Since Elder’s sequence comprises a nucleotide sequence that is about 98% identical to SEQ ID NO:1 claimed in the instant case, Elder’s sequence “human NF(H) gene promoter region A” is deemed “a functional variant” of SEQ ID NO:1, absent objective evidence to the contrary.  
	Note that the instant specification defines “functional variant” as a nucleotide sequence “that shares at least 60% identity, for example at least 65% identity, such as at least 70% identity, for example at least 80% identity, such as at least 90% identity or at least 95% sequence identity with the nucleotide sequence or nucleic acid indicated.” (emphasis added). See page 22.
	Further, Elder discloses “residue -205 to +37” within the “NF(H) promoter region” (or “a fragment containing promoter sequence from -205 to +37”) in addition to the region A sequence containing up to +33 in Figure 1A. See pages 91 and 94. Since SEQ ID NO:1 contains extra four nucleotides 5’-GCTC at the 3’ end, Elder necessarily discloses a human NF(H) promoter region A sequence that comprises the entire nucleotide sequence of SEQ ID NO:1 claimed in the instant case. 
	Elder discloses a plasmid vector comprising the NF(H) promoter region A that is “fused to a human growth hormone reporter gene” or linked to “human -globin”. See pages 93-94.
	Since Elder’s isolated nucleic acid molecule of human NF(H) gene promoter region A satisfies the structural limitations set forth in the instant claims, it necessarily follows that Elder’s nucleic acid molecule inherently possesses the functional properties/intended use recited in claims 49 and 55, absent objective evidence to the contrary. 
“[T]he patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” Catalina Mkt. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). That is, “[f]rom the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing.” In re Papesch, 315 F.2d 381, 391 (CCPA 1963).
Also note that “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”. See MPEP §2111.02
In view of the foregoing, claims 23-25, 49-50, and 55 are described by Elder et al.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 23-25, 49, and 55 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. 
The claims recite an “isolated nucleic acid molecule having promoter activity, wherein said nucleic acid molecule comprises Neurofilament heavy gene promoter conserved region A”, wherein the claimed nucleic acid molecule and fragments thereof occur naturally without hand of man as evidenced by Elder et al. (Molecular Brain Research, 1992, 15:85-98, applicant’s citation). Further, it is a scientific fact that a nucleic acid comprising SEQ ID NO:1 claimed in the instant case naturally exists on chromosome 22 of the human genome. See the attached sequence alignment between SEQ ID NO:1 and locus accession number AP023482.1 as reproduced below.

    PNG
    media_image1.png
    296
    755
    media_image1.png
    Greyscale

This judicial exception is not integrated into a practical application because the claims do not recite additional elements that integrate the naturally occurring NF(H) promoter into a practical application of the product of nature judicial exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the mere recitation of “isolated” does not alter the naturally occurring NF(H) promoter, because the claimed nucleic acid molecule, whether isolated or not, has the same structure as the naturally occurring molecule. As such, the word “isolated” does not amount to significantly more than the judicial exception recited in the claims. 
Note that isolated DNA was deemed patent ineligible under §101 in Association for Molecular Pathology v. Myriad Genetics, Inc., 106 USPQ2d 1972 (June 13, 2013), wherein the Supreme Court held that “Myriad found the location of the BRCA1 and BRCA2 genes, but that discovery, by itself, does not render the BRCA gene “new…composition(s) of matter,” §101, that are patent eligible.”
Also note that synthetic primers do not have a different structure from naturally occurring nucleic acids thus were deemed patent ineligible under §101. See Univ. Of Utah Research Found. v. Ambry Genetics Corp., 113 USPQ2d 1241 (Fed. Cir. 2014).
In view of the foregoing, it is concluded that claims 23-25, 49, and 55 are not patent eligible.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635